 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 876 
In the House of Representatives, U. S.,

October 29, 2009
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 2996) making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 2996) making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2010, and for other purposes. The conference report shall be considered as read. All points of order against the conference report and against its consideration are waived. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable. 
 
Lorraine C. Miller,Clerk.
